Exhibit Pacific Premier Bancorp, Inc. Announces Third Quarter Results (Unaudited) Costa Mesa, Calif., October 21, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), recorded a net loss for the third quarter of 2009 of $7,000 or less than $0.01 per share on a diluted basis, compared with net income of $1.0 million or $0.16 per share on a diluted basis for the third quarter of 2008. For the quarter ended September 30, 2009, the Company’s pre-tax income/loss decreased by $1.7 million, compared with the same period in the prior year, primarily due to: · A $1.3 million increase in provision for loan losses; · A $0.4 million decline in noninterest income, primarily due to an other-than-temporary impairment charge taken on private label securities in the current period; and · A $0.2 million increase in noninterest expense, primarily associated with higher costs related to Federal Deposit Insurance Corporation (“FDIC”) insurance premiums and net operations of other real estate owned, partially offset by lower compensation and benefits expense. These unfavorable items were partially offset by an increase in net interest income of $0.2 million. For the first nine months of 2009, the Company’s net loss totaled $0.2 million or $0.04 per share on a diluted basis, compared with net income of $0.6 million or $0.10 per share on a diluted basis in the comparable prior period. At September 30, 2009, the Company’s basic book value per share was $11.66, diluted book value per share was $9.86 and the ratio of tangible common equity to total assets was 6.88%. Steven R.
